Matter of Lasondra D. (Cassandra D.--Victor S.) (2017 NY Slip Op 04621)





Matter of Lasondra D. (Cassandra D.--Victor S.)


2017 NY Slip Op 04621


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND SCUDDER, JJ.


614 CAF 15-02047

[*1]IN THE MATTER OF LASONDRA D. - WYOMING COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; CASSANDRA D., RESPONDENT, AND VICTOR S., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


PALOMA A. CAPANNA, WEBSTER, FOR RESPONDENT-APPELLANT. 
WILLIAM D. BRODERICK, JR., ATTORNEY FOR THE CHILD, ELMA. 

	Appeal from an order of the Family Court, Wyoming County (Michael F. Griffith, J), entered November 18, 2015 in a proceeding pursuant to Family Court Act article 10. The order, among other things, continued the placement of the subject child in the custody of the nonparty maternal grandmother. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Lasondra D. (Victor S.) ([appeal No. 1], ___ AD3d ____ [June 9, 2017]).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court